Citation Nr: 0023376	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 40% rating for residuals of a 
crush injury with fracture of the tips of the left index and 
middle fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from November 1986 to November 
1988, and active duty for training (ACDUTRA) from 24 April to 
8 May 1993.

This appeal originally arose from an August 1997 rating 
action which granted service connection for residuals of a 
crush injury to the left 2nd and 3rd fingers and assigned a 
noncompensable rating from February 1997; the veteran 
appealed the noncompensable rating as inadequate.  By rating 
action of June 1998, the RO increased the rating of the 
residuals of a crush injury with fractures of the left 2nd 
and 3rd fingers to 10%, effective February 1997; the veteran 
appealed the 10% rating as inadequate.

By decision of June 1999, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.  

By rating action of May 2000, the RO increased the rating of 
the residuals of a crush injury with fractures of the tips of 
the left index and middle fingers to 40%, effective February 
1997; the veteran appeals the 40% rating as inadequate.


FINDING OF FACT

The veteran's residuals of a crush injury with fracture of 
the tips of the left index and middle fingers are manifested 
by complaints of increased incoordination, and increased pain 
with increased activity and cold exposure, with clinical 
findings showing functional ankylosis at the distal joints of 
those fingers and dystrophic pain affecting the function and 
dexterity of the entire left hand on recent VA examination, 
and are productive of no more than a severe incomplete 
neuropathic disability picture affecting the median nerve of 
the left hand. 


CONCLUSION OF LAW

The veteran's residuals of a crush injury with fracture of 
the tips of the left index and middle fingers are not more 
than 40% disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Codes 5219, 5146, 8515 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records from the veteran's 
period of ACDUTRA discloses that the veteran suffered a crush 
injury of the terminal phalanges of the left 2nd and 3rd 
fingers while closing the tailgate of a 5-ton dump truck in 
early May 1993.  X-rays revealed open, compound fractures of 
the distal left 2nd and 3rd phalanges.

Examination a couple of days later showed a crush injury with 
nail avulsions of the left (non-dominant) index and middle 
finger tips, several sutures in place, and no current signs 
of infection.  The veteran was noted to have been previously 
seen by a local civilian physician for incision and drainage 
and repair.

Examination at a military medical facility in late May 1993 
included a review of previous X-rays which revealed fractures 
through the base of the distal phalanx of the left long and 
index fingers.  The wounds were noted to be apparently 
healing adequately.  Distal interphalangeal joint function 
was intact.

Examination at a military medical facility in September 1993 
indicated that the veteran had previously had flap 
reconstruction involving the crush injury to his left index 
and middle fingers.  He was currently noted to be doing very 
well.  The skin was healed, and sensation was returning.  The 
nails were slightly deformed, but very acceptable.  

On VA examination of April 1997, the examiner reviewed the 
medical history pertaining to the veteran's 1993 crush injury 
to the left 2nd and 3rd fingers.  The veteran was noted to 
have been working in a tannery for the last 2.5 years.  He 
currently complained of some stiffness of the fingers in the 
morning which loosened up through the day, which stiffness 
sometimes interfered with his daily work activities and 
caused him some difficulties in dressing and undressing and 
tying his shoes.  The pain in the fingers was reportedly on a 
daily basis.  On examination, the veteran was noted to be 
right-handed.  Examination of the fingertips showed barely-
discernible scars on the 2nd and 3rd fingers, with no tissue 
loss or disfigurement.  He could not fully flex the tips of 
the fingers to touch the palm of the hand, as he could do 
with the other fingers.  X-rays revealed some deformity of 
the tuft portions of the distal phalanges of the left index 
and middle fingers, which had the appearance of remote 
trauma.  No bony erosions were present.  The diagnosis was 
status post crush injury to the left 2nd and 3rd fingers, 
producing daily pain and some minimal functional impairment.    

In his December 1997 Substantive Appeal, the veteran stated 
that he had to change his employment due to aggravation of 
his fingers by the repetitive motion used in performing his 
previous duties.  He stated that he had stiffness and pain in 
the fingers on a daily basis.

May 1998 VA outpatient records noted the veteran's complaints 
of increased pain in the phalanges of the left hand.  On 
examination, there was no left hand deficit, except a 
question of a hypertrophied tendon and inability to flex the 
left index finger toward the phalanx.  The diagnosis was 
hypertrophied tendon sheath of the left index finger, status 
post trauma.

July 1998 VA surgical clinical records noted the veteran's 
complaints of inability to hold onto objects with the left 
hand, and occasional pain.  On examination, there was 
stiffness of the distal interphalangeal joint and inability 
to flex the distal interphalangeal joint of the left index 
finger.  The assessment was boutonniere deformity of the left 
index finger.

On VA outpatient examination of October 1998, the examiner 
reviewed the veteran's medical history of a crush injury to 
the left hand which involved the tips of the left index and 
long fingers.  He was currently noted to be employed as a 
plumbing service technician.  He complained of cold 
intolerance and activity related pain in the tips of the 
index and long fingers, and inability to flex the distal 
interphalangeal joint of the index finger.  On examination, 
the tips of all fingers were pink and warm, with excellent 
capillary refill.  Neurological testing was intact.  The 2-
point discrimination on the index and long fingers was 
intact; it was within   5 to 6  millimeters on both digits, 
except for the ulnar aspect of the long finger, which was at 
8 millimeters.  There was excellent metacarpophalangeal and 
proximal interphalangeal joint motion on both digits.  There 
was 15 to 20 degrees of flexion of the long finger distal 
interphalangeal joint.  There was no active flexion of the 
index finger distal interphalangeal joint when the veteran 
attempted to make a fist.  Specific testing of the profundus 
tendon showed evidence of distal interphalangeal flexion, and 
he could in fact resist a significant amount of force in 
keeping the fingers slightly flexed.  X-rays revealed no 
evidence of advanced arthritis, and suggested an old injury 
to the tips of the left index and long fingers.  

With respect to the veteran's complaint of cold intolerance, 
the examiner opined that this was related to the injury 
itself and to damage to the small arteries of the digits, and 
could not be made better short of an amputation, which the 
veteran understood to be an option if his pain became 
intolerable.  With respect to his complaint of inability to 
flex the distal interphalangeal joint of the index finger, 
the examiner noted that the profundus tendon to that digit 
was intact, and that he had excellent function of the 
metacarpophalangeal and proximal interphalangeal joints of 
that digit, as a result of which the examiner found unusual 
and difficult to explain his inability to actively flex the 
distal interphalangeal joint when he attempted to make a 
fist.  When the profundus tendon was tested specifically, the 
veteran did have active flexion of the digit against 
resistance; however, it did not flex to any great degree.  
The examiner further opined that it appeared that the veteran 
had compensated rather well for this inability to flex the 
distal interphalangeal joint, using the ring and small 
fingers to do most gripping activities.  In terms of the 
inability to flex the distal interphalangeal joint, the 
examiner felt that there was little that could currently be 
done to help the veteran, given the intact profundus tendon.  
The veteran currently chose not to elect the offered option 
of fusing the distal interphalangeal joint in a slight degree 
of flexion.  

On VA examination of March 2000, the examiner reviewed the 
entire claims folder, including the medical history 
pertaining to the crush injury to the index and middle 
fingers when the tailgate of a 5-ton dump truck closed on the 
veteran's left hand; immediately thereafter a plastic surgeon 
at a civilian hospital performed open reduction and skin 
grafting to close the fingers.  Since that time, the veteran 
had complained of gradually-increasing stiffness of the left 
hand which caused him increasing difficulty with activities 
requiring fine motor control of both hands.  Additionally, he 
described difficulty with cold exposure of the left hand 
because of loss of sensation.  There was increased 
incoordination with the passage of time, and in general he 
had less use of his left hand now than in earlier years.  His 
current complaints included increased pain with increased 
activity.  With cold exposure or after attempts at use, he 
described his degree of pain as 5 to 6 on a scale of 1 to 10.  
If he bumped either finger, the pain escalated to 10/10, and 
then hurt for several days afterwards.  On a good day, the 
pain was present at a degree of 1 to 2/10.  He tried to avoid 
activities that would cause such injuries.  Right-hand 
dominant, the veteran reportedly used his left hand primarily 
as a helper, and did not use the index or middle finger 
except on rare occasions, as a result of which he had 
developed overall weakness of the left hand.  He was 
currently employed indoors in a factory, operating a machine.  
He had learned to adapt to his physical limitations; in 
general terms, this meant use of the left hand only as a 
helper hand.

On current examination of the left upper extremity, the wrist 
and the majority of the digits of the hand were normal in 
range of motion and function, except for the index and middle 
fingers.  On active range of motion testing of the left index 
finger, there was normal flexion of the metacarpophalangeal 
joint from 0 to 90 degrees, with restriction of 
hyperextension of the metacarpophalangeal joint from 0 to 16 
degrees (0 to 45 degrees being the normal range), restriction 
of flexion/extension of the proximal interphalangeal joint 
from 0 to 80 degrees (0 to 100 degrees being the normal 
range), and restriction of flexion/extension of the distal 
interphalangeal joint at 0 degrees (0 to 90 degrees being the 
normal range).  Passive flexion/extension of the distal 
interphalangeal joint was from 0 to 10 degrees, with pain.  
Abduction and adduction were intact.  On active range of 
motion testing of the left middle finger, there was normal 
flexion of the metacarpophalangeal joint from 0 to 90 
degrees, with restriction of hyperextension of the 
metacarpophalangeal joint from 0 to 16 degrees (0 to 45 
degrees being the normal range), restriction of 
flexion/extension of the proximal interphalangeal joint from 
0 to 80 degrees (0 to 100 degrees being the normal range), 
and restriction of flexion/extension of the distal 
interphalangeal joint from 0 to 10 degrees (0 to 90 degrees 
being the normal range).  Passive flexion/extension of the 
distal interphalangeal joint was from 0 to 30 degrees, with 
pain.  Abduction and adduction were intact.  

Sensation was impaired to 2-point discrimination for the left 
index and middle fingers, particularly at the tips and distal 
pads.  There was also loss of pinprick sensation.  The index 
and middle fingers failed to reach the palmar crease by 
greater than 2 inches with active and passive movement, 
specifically, by 2.5 inches for the index finger and 2.25 
inches for the middle finger.  Additionally, because of the 
tenodesis effect of the middle, ring, and fifth fingers, the 
ring and fifth fingers also did not reach the palmar crease, 
but missed by less than 2 inches.  The scars were basically 
insensate, but tapping on the tips of the finger did produce 
pain.  Cold testing was deemed inappropriate, inasmuch as the 
veteran gave a good description of Raynaud's phenomenon when 
cold exposure occurred.  Of record are unretouched color 
photographs of the fingers of the veteran's left hand.  

Hand function testing was as follows:  grip, 30 pounds (#) on 
the left versus 95# on the right; tip pinch, 7# on the left 
versus 20# on the right; 3-jaw chuck, 6# on the left versus 
26# on the right; lateral pinch, 17# on the left versus 28# 
on the right; and 9-hole peg, 33 seconds on the left versus 
21 seconds on the right.  

X-rays of the left hand revealed old deformities of the tuft 
portions of the distal phalanges of the index and middle 
fingers, which findings were believed to represent remote 
trauma and were essentially unchanged since previous studies 
in 1999.  There were no bony erosions or abnormal periosteal 
reactions.  The interphalangeal joints were unremarkable.  

The final diagnosis was status post crush injury of the 
distal phalanges of the left index and middle fingers, with 
partial avulsion and resulting dysfunction of those fingers, 
particularly the distal interphalangeal joints but also 
affecting the proximal interphalangeal and 
metacarpophalangeal joints and overall left hand function.  
The examiner opined that, for all intents and purposes, the 
left index and middle fingers were functionally ankylosed at 
the distal joints, since the veteran was unable to actively 
flex the tips of the fingers to make an effective fist for 
grasping.  Although there was active motion of the middle 
finger to 10 degrees, the examiner felt that this did not 
constitute useful movement.  

In addition, the veteran's history was felt to be consistent 
with dystrophic pain involving the left index and middle 
fingers when they were utilized or even bumped or exposed to 
cold.  This was manifested by an immediate increase in pain, 
followed by several days of increased pain and decreased 
ability to utilize the left hand in even helper activities.  
Not only was the function of the veteran's index and middle 
fingers affected, but in fact the function of the entire left 
hand was affected, because the index and middle fingers could 
not be used as part of a whole functional unit to effect good 
grip and pinch.  Additionally, by the loss of use of the 
distal phalanges of these 2 fingers, the 9-hole peg test was 
noted to be prolonged on the left to a significant degree - 
indicating loss of dexterity as would be expected in someone 
without the use of the most independently-active finger of 
the left hand, the index finger.  The remaining fingers were 
noted to naturally have some tenodesis limitations requiring 
movement of the entire functional unit of the middle-index-
ring finger for activities requiring flexion, and thus the 
function of the entire left hand was affected.             

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his residuals of 
a crush injury to the left index and middle fingers are more 
disabling than currently evaluated, and the Board finds that 
he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1, 4.2, and 4.7.  38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and enable the VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness, and the U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran alleges he suffers pain due to a 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown,       8 
Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.     (e) 
Incoordination.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metacarpal, and carpal joints of the 
upper extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Unfavorable ankylosis of the index and middle fingers of one 
hand warrants a    20% rating when the minor hand is 
involved.  Note (a): extremely unfavorable ankylosis of the 
fingers, all joints in extension or in extreme flexion, or 
with rotation and angulation of bones, will be rated as 
amputation.  Note (b): ankylosis is considered to be 
unfavorable when the ankylosis prevents flexion of the tips 
of the fingers to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  38 C.F.R. Part 4, 
Diagnostic Code 5219.

Amputation of the index and middle fingers of one hand at the 
proximal interphalangeal joints or through the proximal 
phalanges warrants a 30% rating if the minor upper extremity 
is involved.  Note (d): an additional 10% is added to (not 
combined with) this rating with amputation or resection of 
metacarpal bones, if more than one-half of the bone is lost, 
subject to the amputation rule applied to the forearm.  Note 
(f): loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well-served by an amputation stump with a suitable 
prosthetic appliance.  38 C.F.R. Part 4, Diagnostic Code 
5146.

A 40% rating is warranted for severe incomplete paralysis of 
the median nerve of the minor upper extremity.  A 60% rating 
requires complete paralysis with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand), 
incomplete and defective pronation, an absence of flexion of 
the index finger and feeble flexion of the middle finger, an 
inability to make a fist (the index and middle fingers remain 
extended), an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened flexion of the wrist, and 
pain with trophic disturbances.  38 C.F.R. Part 4, Diagnostic 
Code 8515. 

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 40% for residuals of a 
crush injury of the tips of the left index and middle fingers 
is not warranted, because the clinical findings from 1993 to 
the present time do not show that such increased rating is 
supported under any applicable rating criteria.  In reaching 
this determination, the Board notes that the maximum 
disability rating available for the veteran's residuals of a 
crush injury with unfavorable ankylosis of the left index and 
middle fingers under Diagnostic Code 5219 is 20%, and even 
the maximum rating for amputation of these fingers at the 
proximal interphalangeal joints or through the proximal 
phalanges (absent amputation or resection of metacarpal 
bones) is 30% under Code 5146.  Having considered those 
schedular limitations on rating the disability at issue, and 
desirous of compensating the veteran for additional 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and increased disability during 
flare-ups consistent with the Court's holding in DeLuca, the 
RO by rating action of May 2000 considered the medical 
evidence with respect to the residuals of a crush injury and 
granted an increased rating to 40% under Diagnostic Code 
8515.  The Board now finds that a rating in excess of 40% is 
not warranted under Code 8515, as the clinical findings do 
not show left hand disability consistent with complete 
paralysis of the median nerve as would warrant a 60% rating.

In arriving at this conclusion, the Board notes that on VA 
examination of April 1997 the veteran could not fully flex 
the tips of the 2nd and 3rd fingers to touch the palm of his 
left hand, but this disability, although causing him daily 
pain, was diagnosed to be productive of no more than some 
minimal functional impairment.  This is clearly not 
indicative of the "complete" neuropathic disability picture 
affecting the median nerve required to support a 60% rating 
under Code 8515.  This conclusion is supported by the 
subsequent clinical findings, specifically, the May 1998 VA 
outpatient examination which showed a left hand neurological 
deficit consisting only of a post-traumatic hypertrophied 
tendon sheath of the left index finger; the July 1998 VA 
surgical clinical records which showed stiffness of the 
distal interphalangeal joint and inability to flex that joint 
of the left index finger, assessed as a boutonniere 
deformity; and the October 1998 VA outpatient examination 
which showed some flexion of the left middle finger distal 
interphalangeal joint and no active flexion of the index 
finger distal interphalangeal joint, but excellent function 
of the metacarpophalangeal and proximal interphalangeal 
joints of both digits, and evidence of some distal 
interphalangeal joint flexion of the left index finger on 
specific testing of the profundus tendon.  Significantly on 
the latter examination, the veteran was noted to be able to 
resist a significant amount of force in keeping the fingers 
slightly flexed, and the examiner felt that he had 
compensated rather well for his inability to flex the distal 
interphalangeal joint of the index finger, using the ring and 
small fingers to do most gripping activities.  

Neither do the findings on the most recent, comprehensive VA 
examination of March 2000 support the assignment of a 60% 
rating for the veteran's residuals of a crush injury of the 
left index and middle fingers, as findings consistent with a 
"complete" neuropathic disability picture affecting the 
median nerve is not indicated by the showing of a normal 
range of motion and function of the left wrist and the 
majority of the digits of the left hand, except for the index 
and middle fingers.  While the veteran had no demonstrable 
motion of the left index finger distal interphalangeal joint, 
he did demonstrate normal flexion of the metacarpophalangeal 
joint, and abduction and adduction of that finger were 
intact.  Similarly, there was normal flexion of the left 
middle finger metacarpophalangeal joint and a significant 
amount of range of motion of the proximal interphalangeal 
joint, but he could only flex the distal interphalangeal 
joint to 10 degrees; abduction and adduction of this finger 
were also intact.  The examiner did opine that the left index 
and middle fingers were, for all intents and purposes, 
functionally ankylosed at the distal joints, and that the 
veteran had dystrophic pain in those fingers, all of which 
combined to affect the dexterity and function of his entire 
left hand, but the Board finds that this additional degree of 
disability based on DeLuca considerations warrants no more 
than the 40% rating provided for a severe incomplete 
neuropathic disability picture affecting the median nerve 
under Code 8515.  

For the abovementioned reasons and bases, the Board finds 
that the clinical findings and examiners' assessments of the 
degree of functional loss attributed to the veteran's crush 
injury of the left index and middle fingers recorded on 
examinations through March 2000 do not support assignment of 
a rating in excess of 40% under any applicable Diagnostic 
Code.  As the preponderance of the evidence is against the 
claim for a rating in excess of 40%, the appeal is denied. 

The Board has further determined that the 40% rating 
currently in effect for the disorder at issue represents the 
most disabling that this disorder has been from the date of 
receipt of the veteran's claim for service connection in 
February 1997, which is the beginning of the appeal period.  
As such, staged ratings for this disorder are not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial rating in excess of 40% for residuals of a crush 
injury with fracture of the tips of the left index and middle 
fingers is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

